        Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 ALLIANCE FOR AUTOMOTIVE INNOVATION,

                                         Plaintiff,

         v.
                                                            Civil Action No. 1:20-cv-12090
 MAURA HEALEY, ATTORNEY GENERAL OF
 THE COMMONWEALTH OF
 MASSACHUSETTS, in her official capacity,

                                         Defendant.


           MEMORANDUM IN SUPPORT OF ATTORNEY GENERAL’S
        EMERGENCY MOTION TO COMPEL PRODUCTION OF DOCUMENTS

       The 2020 Massachusetts Right to Repair Law requires certain vehicles sold in the

Commonwealth to come equipped with a “platform” capable of providing access to “all

mechanical data” pertaining to that vehicle. The plaintiff, an automobile industry trade group,

has filed this suit to prevent that law from going into effect, alleging that it is impossible for

automobile manufacturers to comply with the law while also complying with the federal Motor

Vehicle Safety Act and Clean Air Act. Specifically, the plaintiff contends that equipping

vehicles with a data-access platform as required by the 2020 Right to Repair Law will

necessarily require manufacturers to compromise electronic cybersecurity features built into the

design and architecture of their vehicles.

       As directed by the Court, see ECF #79 at 5,8,16-17, the plaintiff has designated four

manufacturers—General Motors, Fiat Chrysler Automobiles (FCA), Mercedes-Benz, and

Toyota—to present evidence in support of that contention. And, since shortly after discovery

began, the Attorney General has diligently sought production of documents—specifically,
        Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 2 of 17




technical documents that detail the electronic and security design, architecture, and functioning

of a small number of makes/models—necessary to test that contention and allow the Attorney

General’s experts to evaluate whether manufacturers can safely comply with the 2020 Right to

Repair Law. In view of this case’s expedited, 13-week discovery schedule, as well as the sheer

technical complexity of these issues, the Attorney General is extremely mindful that time is of

the essence.

       Last Friday, however, about 6 weeks after the Attorney General requested those technical

documents, the plaintiff unilaterally declared that many of them would not be produced, but

rather would be made available for inspection on an “eyes only” basis at physical locations in

Michigan.1 The plaintiff also declared that many other documents would not be produced in any

form, on the ground that they are “owned” by Toyota’s and Mercedes-Benz’s foreign affiliates.

And the plaintiff declared its production to be complete, even though documents that had been

produced support the existence of other responsive documents that have not been produced.

       The Attorney General now seeks the following relief:

           1. An order compelling the production to the Attorney General of all responsive
              documents that the plaintiff has proposed to make available only in Michigan
              and/or only on an “eyes only” basis;

           2. An order compelling the production of documents that are claimed to be beyond
              the possession, custody, and control of Toyota and Mercedes-Benz;

           3. An order compelling the production of responsive reports of security reviews that
              apparently have not been produced; and

           4. An order extending the Attorney General’s deadline to serve expert disclosures to
              a date seven days after the plaintiff completes its production of these critical
              technical documents.


       1
         The plaintiff also declared that some documents would be made available on an “eyes
only” basis at an electronic location.



                                                    2
        Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 3 of 17




                                              FACTS

       The plaintiff’s central claim is that, to comply with the 2020 Right to Repair Law,

manufacturers have no choice but to “eliminate existing cybersecurity controls that protect core

vehicle functions and thereby ensure the safe operation of vehicles within prescribed emissions

limits.” ECF #27 at 7. After the Attorney General voiced her concern that the factual issues

bound up in that claim “appear to vary based on specific manufacturer and vehicle model,” ECF

#63 at 2, this Court instructed the plaintiff to designate up to five manufacturers to provide

evidence and participate in discovery “as if they were parties . . . .” ECF #79 at 17. The plaintiff

subsequently designated General Motors, FCA, Mercedes-Benz, and Toyota. Aff. of Eric

Haskell (ECF #104) ¶ 3 & Exh. 1. In Initial Disclosures served on February 5, 2021, the plaintiff

identified one employee of each designated manufacturer as knowledgeable about such artfully-

framed topics as “[i]mpact of [Right to Repair] Law on vehicle safety and compliance . . .

including potential safety hazards from disabling or reducing cybersecurity.” Id. at Exh. 1.

       On February 18, the plaintiff served two expert disclosures that, unsurprisingly, opined

that manufacturers could not comply with the 2020 Right to Repair Law without eliminating

existing cybersecurity controls built into vehicular design. Id. ¶ 4. The opinions expressed

therein were premised on a generic vehicle design, purportedly shared by all “modern” vehicles,

but explicitly tied to no particular make/model. Id. Nor did the sources cited by the plaintiff’s

experts include any primary technical documents evidencing the design of any particular

make/model. Id. Rather, their sources consisted largely of high-level PowerPoint




                                                     3
          Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 4 of 17




presentations—at best, secondhand evidence of a vehicle’s electronic and security design—as

well as consultations with each designated manufacturer.2 Id.

          On February 22, now armed with the plaintiff’s expert opinions and bases therefor, the

Attorney General propounded her Second Set of Requests for Production (the “Requests”),

which are attached to the Haskell Affidavit as Exhibit 3. Id. ¶ 6. The Requests specifically

targeted the technical documents that the Attorney General had expected to receive with the

plaintiff’s expert disclosures, and that are necessary to evaluate the design and architecture of

any vehicle manufactured by GM, FCA, Mercedes-Benz, or Toyota. Id. at Exh. 3. To tailor the

Requests, the Attorney General selected only two makes/models for each designated

manufacturer, and sought a limited set of documents for that make/model, including:

          1. The .dbc or .arxml files, or other document describing supported CAN
             bus messages;

          2. The security architecture diagram; and

          3. All threat models and reports from previous security reviews.

See id.

          Each of the requested documents has a commonly-understood meaning in the automotive

industry—not unlike, say, the meaning of an “opinion” or a “transcript” in the legal industry.

For example, .dbc and .arxml files each “describe[] permissible messages between and among an

automobile’s electronic control units or ‘ECUs’ (i.e., its internal processors), as well as the CAN

bus networks (i.e., the most common type of network that connects those ECUs) over which


          2
          Through an interrogatory response, the Attorney General learned the identities of the
specific individuals with whom the plaintiff’s experts had consulted; they included two
employees of Toyota, two employees of Mercedes-Benz, four employees of GM, and one
employee of FCA. See Haskell Aff. ¶ 5 & Exh. 2. Of those nine employees, only two had been
identified in the plaintiff’s initial disclosures. Compare id. Exh. 1 with id. Exh. 2.



                                                      4
        Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 5 of 17




those messages can be sent.” Aff. of Craig Smith (ECF #102) ¶¶ 6-7. A security architecture

diagram “is a common industry term that refers to a document that describes the security-related

features and security-sensitive communications paths within the vehicle, including the various

‘security boundaries’ enforced by the vehicle, the security/trust relationships between internal

systems, the mechanisms used to maintain those boundaries and relationships (e.g., diodes,

secure gateways), and the mechanisms used to protect communications within the vehicle.” Id. ¶

8. And a security review is “a test of the security applied to a system,” the report of which

“commonly contain[s] information, in narrative form, about security boundaries and security

architecture” and, importantly, “document[s] any faulty assumptions in the security network

architecture or threat models.” Id. ¶ 10.

       The Attorney General requested that the plaintiff produce responsive documents within

30 days (i.e., by March 24). Haskell Aff. at Exh. 3. That “30 day” request was designed to

balance the spirit of the Scheduling Order—which requires “good faith efforts to produce all

non-privileged documents within 30 days of a document request,” ECF #78 at 3—against the

extremely short time (42 days) between service of the plaintiff’s expert disclosures and the

Attorney General’s deadline to serve her expert disclosures. To underscore the point, counsel for

the Attorney General advised plaintiff’s counsel as early as March 1 that receipt of the requested

documents was necessary for her to meet her expert disclosure deadline. Id. ¶ 7.

       The plaintiff served its written responses to the Requests on March 9. Id. ¶ 8 & Exh. 4.

Following a blizzard of objections, the plaintiff responded that it would produce documents

responsive to each Request “after the parties meet and confer about the precise information

sought . . . and the parties agree upon an appropriate means of producing and/or making

responsive documents available for the Attorney General to review” in view of the “extreme



                                                     5
        Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 6 of 17




sensitivity of the information requested.” Id. at Exh. 4. The Attorney General immediately

arranged to meet with plaintiff’s counsel to educate them about the meaning of common industry

terms used in the Requests; that meeting took place on March 10 and was followed by an

exchange of letters. See Id. ¶ 9 & Exhs. 5 & 6. As to the requested documents’ sensitivity, the

Attorney General pointed out that the documents would be produced pursuant to Protective

Order (i.e., ECF #91), and that the plaintiff’s claims “inherently require inquiry into sensitive

matters of vehicular architecture.” Id. at Exh. 5. Although the plaintiff refused to commit to

producing responsive documents by March 24, the parties eventually agreed to continue the

Attorney General’s expert disclosure deadline to a date seven business days after completion of

the plaintiff’s production of documents in response to the Requests. Id. ¶ 10 & Exh. 7; see also

ECF #78 at 4 (scheduling order permitting parties to make such agreements, so long as trial date

and filing dates are unaffected). The plaintiff produced batches of documents in response to the

Requests on March 23, March 24, March 25, and March 29. Id. ¶ 11.

       On March 22, the plaintiff proposed to make certain documents—including the requested

.dbc / .arxml files and security architecture diagrams—available for inspection “at the

[manufacturers’] facilities here in the U.S.” Id. ¶ 12 & Exh. 8. The Attorney General

immediately sought details about this proposal. Id. ¶ 12. But, at a meeting held on March 23,

plaintiff’s counsel was unable to provide such basic information as: which manufacturer(s)

proposed to require a site visit; or where, specifically, those proposed site visits would occur. Id.

The Attorney General’s subsequent request on March 31 for that same information was similarly

fruitless. Id. ¶ 13 & Exh. 9.

       Shortly before 5:00 P.M. on Friday, April 2, the plaintiff transmitted a letter announcing

that its production was complete. Id. ¶ 14 & Exh. 10. It also declared that:



                                                     6
        Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 7 of 17




      FCA would make .dbc files available at a physical location in Troy, Michigan, on the
       condition that “[t]he Attorney General’s representatives shall not copy, remove, or
       otherwise transfer any portion of those documents onto any recordable media or
       recordable device”;

      GM would make .dbc and .arxml files,3 along with a document that sounds like it depicts
       the 2020 Cadillac CT5’s security architecture,4 available at a physical location in Detroit,
       Michigan, on the same condition;

      Mercedes-Benz would make .dbc files available via an “electronic reading room,” on the
       condition that “[t]he Attorney General’s representatives shall not screen-capture, copy,
       remove, [download,] or otherwise transfer any portion of those documents onto any
       recordable media or recordable device”; and

      Toyota would not produce .dbc files, security architecture diagrams, certificate policies,
       threat models, or reports from previous security reviews, “which documents are owned
       by a non-U.S. Toyota company and fall outside the scope of the topics designated for
       [Toyota Motor North America’s] testimony in AAI’s Initial Disclosures.”

Id. at Exh. 10. Although not announced in the April 2 letter, plaintiff’s counsel subsequently

admitted during the April 6 meet and confer preceding this motion that Mercedes-Benz had also

withheld threat models, reports from previous security reviews, and possibly other documents

that plaintiff’s counsel was unable to identify, on the ground that they are in the possession,

custody, or control of an overseas Mercedes-Benz affiliate. Id. at Exh. 11.

                                          ARGUMENT

       A party may seek to compel production of documents where “a party fails to produce

documents or fails to respond that inspection will be permitted—or fails to permit inspection—as

requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B)(iv). Here, the plaintiff has failed to

produce documents necessary for the Attorney General to adequately develop the record in this


       3
           Simultaneously, however, General Motors produced to the Attorney General “certain
sample . . . DBC/ARXML files.” Haskell Aff. at Exh. 10.
         4
           The plaintiff has described this document only as “a document that provides a detailed
list of signals, with transmitting and receiving control units specified, for the 2020 Cadillac
CT5.” Haskell Aff. at Exh. 10.



                                                     7
        Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 8 of 17




case. More specifically, the unproduced documents are necessary to analyze how the

manufacturers’ vehicles are designed, how those designs incorporate cybersecurity protections,

and what opportunities the manufacturers might have to comply with the 2020 Right to Repair

Law short of dismantling those protections. Accordingly, this Court should compel the plaintiff

to produce the requested documents in a full and timely manner, so that the Court can evaluate

the plaintiff’s claims on a fully-developed record at trial in June.

   A. This Court Should Compel the Plaintiff to Produce Responsive Documents, Instead
      of Insisting on “Read Only” Access to Those Documents or Requiring the Attorney
      General’s Counsel and Experts to Travel to Michigan, During the Pandemic, to
      Inspect Them.

       GM, FCA, and Mercedes-Benz have each announced that it will make certain documents

available to the Attorney General and her experts only upon an “eyes only” condition. Haskell

Aff. at Exh. 10. In addition, GM and FCA have each announced that it will make such “eyes

only” documents available only at a physical location in Michigan. Id. These conditions are

tantamount to a refusal to produce those documents, for three reasons.

       First, the “eyes only” condition contravenes Rule 34. Where discoverable documents are

not “produc[ed]” to a requesting party, Rule 34(a)(1) empowers the requesting party “to inspect,

copy, test, or sample” those documents. The Rule’s procedure extends beyond inspection, to

include copying, testing, and sampling, for good reason: A party is entitled not just to “peek” at a

discoverable document, but also to refer back to it, reconsider it, examine witnesses about it, and

reevaluate it in light of later-acquired information—none of which would be possible under the

plaintiff’s unilateral “eyes only” condition here.

       Second, the “eyes only” condition would be ineffective in the circumstances of this case.

As Rule 34 anticipates, there are some discoverable documents, including electronically stored

information, that require a party to be able to test and sample them to discern their meaning. The


                                                      8
        Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 9 of 17




.dbc and .arxml files at issue here fall into that category: Indeed, one of the Attorney General’s

experts has averred that, to make proper use of these files, he may well need to write custom

code for them. Smith Aff. ¶ 13. Preventing the Attorney General’s counsel and experts from

copying, testing, and sampling these files will effectively prevent them from assessing the

veracity of the plaintiffs’ (and its experts’) claims.

        Even worse, the plaintiff has demanded that “eyes only” inspections for FCA and GM

take place at physical locations in Michigan. In other words, it is the plaintiff’s position that the

Attorney General’s unvaccinated counsel and expert must disregard CDC guidance and fly from

Boston and Seattle, respectively, to sit in FCA and GM facilities and read these electronic

documents in person. See Haskell Aff. ¶ 2, Smith Aff. ¶ 14. To insist on such unnecessary

travel in the midst of a highly contagious and deadly pandemic violates common sense and basic

fairness. See, e.g., Arnold v. City of Olathe, No. 18-2703-CM, 2020 WL 1847731, at *2 (D.

Kan. Apr. 13, 2020) (in-person inspection of documents does not satisfy discovery obligations

during COVID-19 pandemic; responding party must instead make “practical accommodations . .

. to ensure [that the requesting party] obtains the documents to which he is entitled”).

        The plaintiff’s insistence also dishonors this case’s expedited discovery schedule, and the

corresponding need for the parties to conduct discovery quickly and efficiently. As noted, the

Attorney General propounded the Requests on February 22, the second business day after

receiving the plaintiff’s expert disclosures. The plaintiff first raised the possibility of an in-

person inspection on March 22 yet, despite the Attorney General’s repeated requests for more

information, did not announce the location or any other details until April 2. Even now, the

precise arrangements for such in-person inspections remain amorphous, contingent on further

negotiations about “a mutually convenient date and time.”



                                                         9
       Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 10 of 17




        The only justification that the plaintiff has offered for this Byzantine and frankly

dangerous method of “production” is confidentiality. But the very nature of the plaintiff’s claim

here requires inquiry into sensitive matters of vehicular architecture, if a meaningful record is to

be developed for trial. And this Court has already addressed confidentiality concerns by issuing

a Protective Order. As counsel for the Attorney General assured the plaintiff on March 11:

        [W]e are fully cognizant that these files are sensitive. We expect that you will
        designate these files ‘confidential’ or ‘highly confidential’ under the
        Confidentiality Protective Order (ECF # 91) as appropriate, and you should
        expect that we will treat them in accordance with that designation under the
        Confidentiality Protective Order.

Haskell Aff. at Exh. 5. In response, the plaintiff’s counsel countered that “though we recognize

that a Protective Order is in place, that hardly justifies producing this type of truly sensitive data

when it is not at all clear that it is necessary,” id. at Exh. 6—a position that the plaintiff had

abandoned by April 2, when it conceded that the documents should be produced, but proposed a

manner of “production” that is of no practical use to the Attorney General or the Court. Id. at

Exh. 10. And, most tellingly, General Motors has already produced “sample” files of this type

electronically, thereby undercutting any claim that an “eyes only” procedure is necessary.

    B. This Court Should Compel Production of Documents Withheld By Toyota and
       Mercedes-Benz.

        As noted, Toyota has withheld production of .dbc /.arxml files, security architecture

diagrams, certificate policies, threat models, and reports from previous security reviews. Id. at

Exh. 10. Mercedes-Benz has additionally withheld production of threat models, reports from

previous security reviews, and possibly other documents that plaintiff’s counsel is unable to

identify. Id. ¶ 15.

        These documents are manifestly discoverable. First, they are relevant to the plaintiff’s

claims. The plaintiff claims that the 2020 Right to Repair Law will require manufacturers to


                                                      10
       Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 11 of 17




“open up to third-party access sensitive electronic vehicle safety systems, including those that

control steering, acceleration, and braking, and systems that control exhaust emissions,” thus

negating manufacturers’ security measures, including “encryption keys, unique IDs, password

protections, asymmetric keys or identity certificates exchanged between vehicle systems and a

member’s servers, authorized message requirements, secure boot, secure storage, network

domain segregations, and firewalls.” ECF #27 at 2, 12-13. Indeed, the plaintiff promised the

Court at the Rule 12 motion hearing “[w]e’re going to absolutely be able to develop the record.

We’re going to be able to have discovery and show Your Honor how the cyber and other

protections are ingrained now in the vehicle system . . . .” ECF #94 at 39.

       That is precisely the information that the plaintiff is now withholding. Specifically:

      .dbc and .arxml files “describe[] permissible messages between and among an
       automobile’s electronic control units or ‘ECUs’ (i.e., its internal processors), as well as
       the CAN bus networks (i.e., the most common type of network that connects those
       ECUs) over which those messages can be sent. In other words, [they] describe[] what
       parts of the vehicle can talk to what other parts, and what they are allowed to say to each
       other.” Smith Aff. ¶¶ 6-7.

      Security architecture diagrams “describe[] the security-related features and security-
       sensitive communications paths within the vehicle, including the various ‘security
       boundaries’ enforced by the vehicle, the security/trust relationships between internal
       systems, the mechanisms used to maintain those boundaries and relationships (e.g.,
       diodes, secure gateways), and the mechanisms used to protect communications within the
       vehicle.” Id. ¶ 8.

      Threat models are used by manufacturers to “identify and evaluate risk assumptions made
       in connection with designing a secure system.” Id. ¶ 9.

      Security review reports “commonly contain information, in narrative form, about security
       boundaries and security architecture” and moreover “document any faulty assumptions in
       the security network architecture or threat models.” Id. ¶ 10.

These documents are plainly relevant in view of the complaint specific allegation that the 2020

Right to Repair Law “may compromise the secure gateways between data stored onboard . . . and

a vehicle’s CAN bus,” and “might require disabling CAN bus message filters and other means


                                                    11
       Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 12 of 17




used to segregate system components.” ECF #1 ¶ 58. To develop a record on the plaintiff’s

claims, the Attorney General’s experts must be able to examine, before providing opinions in this

case, these technical documents that detail the vehicles’ security measures.

       Moreover, production of these documents is proportional to the needs of the case. See

Fed. R. Civ. P. 26(b)(1). The Requests are carefully targeted, seeking only specific documents

relating to two specified models for each manufacturer. The Requests are fully congruent with

the concept discussed at the December 18, 2020, for developing a full record for trial:

MR. HASKELL: [T]he concept is that the plaintiff is going to nominate, draft certain witnesses
             from among its membership and that discovery with respect to the facts those
             witnesses are going to be testifying to and putting forth is going to proceed as
             if the companies, the auto manufacturers they’re employed by are parties to
             the case, and so there won’t be issues of, ‘It’s not in our possession, custody
             or control,’ or anything like that. Did we understand that correctly?

THE COURT:         That’s the construct that I’m talking about here. You know, associational
                   standing is somewhat odd but recognized, and I don’t mean to permit the
                   prospect of associational standing . . . to interfere with the full development of
                   the information that’s necessary. I would assume that no more than five
                   companies and their representatives is sufficient to develop the question of
                   associational standing and also to give you the opportunity to learn about and
                   develop the questions of what their proprietary information is.

                                               ***

                   I think you’re right on point on what I’m saying. That is, somebody doesn’t
                   say, ‘Sorry, we didn’t turn that over to the association.’ Uh-huh. Assuming
                   that it’s something that I consider to be discoverable or is discoverable, you
                   have to turn it over, as if, in your words, as if they were parties directing
                   themselves -- or their companies were directing the parties.

ECF #79 at 16-17 (emphasis added).




                                                     12
       Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 13 of 17




        The plaintiff has asserted two justifications for these categorical refusals to produce

documents.5 Neither has merit.

        First, the plaintiff has asserted that the withheld documents “are owned by a non-U.S.

Toyota company.” But “ownership” is the wrong yardstick—what matters is whether the

documents are “in the responding party’s possession, custody, or control.” Fed. R. Civ. P.

34(a)(1). And, “[u]nder Rule 34, ‘control’ does not require that the party have legal ownership

or actual physical possession of the documents at issue; rather, documents are considered to be

under a party’s control when that party has the right, authority, or practical ability, to obtain the

documents . . . .” Calzaturficio S.C.A.R.P.A. v. Fabiano Shoe Co., Inc., 201 F.R.D. 33, 38 (D.

Mass. 2001) (quoting Prokosch v. Catalina Lighting, Inc., 193 F.R.D. 633, 636 (D. Minn. 2000));

see also FM Generator, Inc. v. MTU Onsite Energy Corp., 2016 WL8902603, *3 (D. Mass Aug.

25, 2016) (That an entity can “secure documents of [an affiliate] to meet its own business needs,”

and has “access to documents when the need arises in the ordinary course of business,” support a

finding that the affiliate’s documents are within the entity’s control.). Here, it defies credulity to

suggest that Toyota Motor North America, Inc., which describes itself as “the parent company

for Toyota’s marketing, sales, engineering and manufacturing arms in North America,”6 lacks

the ability to access design and architecture documents for Toyota vehicles sold in the United

States. And, in fact, affidavits previously filed by the plaintiff in this case strongly suggest that it




        5
          More precisely, it has offered two justifications for Toyota’s withholding of these
documents. As noted, the Attorney General learned only yesterday that Mercedes-Benz had
similarly withheld documents.
        6
          See https://www.toyotafinancial.com/us/en/investor_relations/about_toyota.html.



                                                      13
       Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 14 of 17




does not lack such access.7 See ECF #43 ¶ 7 (“As part of its system of access and security

controls, Toyota [defined to mean “Toyota Motor North America, Inc.”] ensures the appropriate

logical and physical isolation of vehicle control systems from external connections to provide

layers of protection from cybersecurity threats . . . .”) (emphasis added); id. ¶ 11 (“In order to

attempt to comply with the Data Law’s requirements by the timeframe contemplated in that law,

Toyota would have no choice but to remove many existing access controls around vehicle

systems.”) (emphasis added).

       Second, the plaintiff has asserted that the withheld documents “fall outside the scope of

the topics designated for [Toyota Motor North America’s] testimony in AAI’s Initial

Disclosures.” But the scope of discoverable information is governed by Rule 26(b)(1), not by

whatever limited points a party might list in its initial disclosures. Here, affidavits previously

filed by the plaintiff in this case reveal that both David Stovall (the sole Toyota employee

identified in the plaintiff’s initial disclosures, who also consulted with the plaintiff’s experts) and

Stephen McFarland (a Toyota employee who was not identified in the plaintiff’s initial

disclosures, yet who also consulted with the plaintiff’s experts) are knowledgeable about

potentially discoverable information going far beyond the handful of topics listed in the

plaintiff’s initial disclosure. See generally ECF #43, ECF #46. In a similar way, both Thomas

Grycz (the sole Mercedes-Benz employee identified in the plaintiff’s initial disclosures) and

Markus Rossman (a Mercedes-Benz “Manager, Connected Car & Telematics” who was not

identified in the plaintiff’s initial disclosures) are both sufficiently knowledgeable about



       7
         Although common sense suggests the same conclusions as to Mercedes-Benz,
Mercedes-Benz was not among the manufacturers who initially filed affidavits in connection
with the preliminary injunction motion.



                                                      14
       Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 15 of 17




cybersecurity issues to have consulted with the plaintiff’s experts. It is fundamentally unfair for

the plaintiff to make these Toyota and Mercedes-Benz cybersecurity professionals available to

consult with its experts, yet refuse to make available to the Attorney General and her experts the

primary-source documents that are necessary to understand the cybersecurity design and

functioning of Toyota and Mercedes-Benz vehicles.

   C. This Court Should Compel Production of Responsive Reports of Security Reviews
      that Appear Not To Have Been Produced.

       The plaintiff has emphatically declared that its production in response to the Requests is

complete. See Haskell Aff. Exhs. 10 & 11. But the documents that the manufacturers have

produced strongly suggest that there are responsive reports of security reviews that they have not

yet produced.8

       Setting aside Toyota and Mercedes-Benz—which, as discussed above, have expressly

withheld reports of security reviews—documents produced in this case reveal




       8
         There may also be other responsive-but-unproduced documents of which the Attorney
General is not yet aware.



                                                    15
       Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 16 of 17




               Even General Motors’ public statements confirm that it “do[es] risk assessments

as we go. We do it at the beginning to be sure that we apply the right security requirements.

And we do it throughout as we do design reviews, implementation reviews, pen[etration] tests,

and validation, we’re constantly assessing the risk as we develop the vehicle.” Smith Aff. ¶ 11.




                                                   It once against defies credulity to assert that, for

the four GM and FCA makes/models for which the Attorney General has requested documents,

such a limited number of security reviews were ever conducted—and that all of those reviews

occurred so recently. Reports of security reviews are crucial, not only because they “commonly

contain information, in narrative form, about security boundaries and security architecture,” but

also because they “document any faulty assumptions in the security network architecture or

threat models.” As such, those reports are necessary to the analyze the plaintiff’s contention that

compliance with the 2020 Right to Repair Law necessarily means “eliminat[ing] existing

cybersecurity controls that protect core vehicle functions . . . .” ECF #27 at 7.

                                         CONCLUSION

       For these reasons, the Attorney General respectfully requests that the Court grant her

motion to compel.




                                                     16
       Case 1:20-cv-12090-DPW Document 102 Filed 04/07/21 Page 17 of 17




                                                    Respectfully submitted,

                                                    ATTORNEY GENERAL
                                                    MAURA HEALEY

                                                    By her attorneys,

       April 7, 2021                                /s/ Eric A. Haskell
                                                    Robert E. Toone, BBO No. 663249
                                                    Eric A. Haskell, BBO No. 665533
                                                    Phoebe Fischer-Groban, BBO No. 687068
                                                      Assistant Attorneys General
                                                    Christine Fimognari, BBO No. 703410
                                                      Special Assistant Attorney General
                                                    Office of the Attorney General
                                                    One Ashburton Place
                                                    Boston, Mass. 02108
                                                    (617) 963-2589
                                                    eric.haskell@mass.gov




                                    CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the CM/ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on April 7, 2021.

                                                            /s/ Eric A. Haskell




                                                   17
